We think that it was a jury question whether the Georgia Power Company was guilty of negligence as to the deceased in placing the pole where it did with the insecurely attached transformer thereon so as to render the Power Company liable for damages. If it was negligent as to the deceased, it would be liable as being responsible for one of the concurrent proximate causes of the death. If it was not negligent, its acts would not render it liable in damages even if its acts contributed to the death. The question whether the Power Company was negligent as to the deceased depends on whether it should have anticipated the illegal and negligent use of the street involved. We think that this is a jury question under the allegations of the petition. See Bozeman v. Blue's TruckLine, 62 Ga. App. 7 (supra); 1 Cooley on Torts, 132, 135; Restatement of Law of Torts, Ch. 12, p. 817; Ch. 16, p. 1202;Southern Railway Co. v. Webb, 116 Ga. 152 (42 S.E. 395, 59 L.R.A. 109).